Citation Nr: 1040213	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 30 percent disabling.

3.  Entitlement to a compensable rating for right knee 
instability.

4.  Entitlement to an increased rating for arthritis of the right 
elbow, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for arthritis of the left 
elbow, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for arthritis of the 
lumbar spine, L3-L4, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for radiculopathy of the 
bilateral lower extremities.

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a right 
shoulder condition.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a left 
shoulder condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1968, from August 1973 to August 1975, and from March 1978 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin.  The 
Veteran's claims file is now in the jurisdiction of the VA 
Regional Office in Louisville, Kentucky (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In April 2005, the Veteran appeared at a hearing to present 
testimony with regard to the issues of entitlement to an 
increased rating for right knee arthritis, entitlement to an 
increased rating for left knee arthritis, entitlement to an 
increased rating for right knee instability, entitlement to an 
increased rating for right elbow arthritis, and entitlement to an 
increased rating for left elbow arthritis before a Veterans Law 
Judge who is no longer employed by the Board.  The hearing 
transcript has been associated with the Veteran's claims file.  
When a Veterans Law Judge who has conducted a hearing on a 
particular issue is no longer available to adjudicate the claim, 
the Veteran has a right to provide testimony at another Board 
hearing.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 
(2010).

In correspondence from the Veteran received in October 2010, he 
indicated that he desired a new Travel Board hearing before 
another member of the Board with regard to the issues addressed 
in the April 2005 hearing.  As the Veteran has a right to such 
hearing, but one has not been afforded him as of yet, the Veteran 
must be scheduled for the requested hearing.

In addition, in its December 2009 remand, the Board noted that 
the Veteran requested a Travel Board hearing before a member of 
the Board with regard to his claims for entitlement to an 
increased rating for arthritis of the lumbar spine, entitlement 
to service connection for radiculopathy of the bilateral lower 
extremities, whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for a 
right shoulder condition, and whether new and material evidence 
has been submitted to reopen the claim of entitlement to service 
connection for a left shoulder condition.  However, review of the 
Veteran's claims file reflects that the Veteran has not yet been 
afforded the requested Travel Board hearing.  Accordingly, the 
Veteran must also be provided a Travel Board hearing with regard 
to those issues.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the 
docket for a hearing before the Board at the 
RO with regard to all of the issues on 
appeal.  The RO must notify the Veteran of 
the date, time, and place of such a hearing 
by letter mailed to his current address of 
record.  All correspondence pertaining to 
this matter must be associated with the 
claims file.  If the Veteran no longer 
desires a hearing before the Board in this 
matter, he must promptly notify the RO.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


